DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 6, 10, 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 recites “a plurality of low friction component layers”.  Claim 4 previously recited “at least one low friction component”.  There is no support in the specification for a single low friction component (at least one low friction component of claim 4) having a plurality of low friction component layers (claim 6).  
Claim 10 recites “a plurality of substrate segments”.  Claim 4 previously recited “at least one low friction component”.  There is no support in the specification for a single low friction component (at least one low friction component of claim 4) having a plurality of substrate segments (claim 10).  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4-6, 9-11, 13, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, 9 and 16 recite “the at least one low friction component”.  Claim 1 previously recited “a plurality of low friction components”.  Applicant is changing the number of components.  A plurality of low friction components is narrower than “at least one low friction component”. As written, it is unclear how many components are required for the claims.
Claim 6 recites “a plurality of low friction components layers”.  Claim 1 previously recited “each comprising a low friction layer”.  It is unclear if the layers of claim 6 are the same as those recited in claim 1 or if they are new and different components.
Claims 10 and 11 recite “the substrate”.  There is a lack of antecedent basis for this limitation in the claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Werner U.S. 2020/0025253.
Re clm 1, Werner discloses a strut bearing (Fig. 1) comprising: a housing comprising a top piece (12) and a bottom piece (14); and a plurality of low friction components (32; [0017]) each comprising a low friction layer (hybrid material) comprising a low friction material ([0025]), wherein the plurality of low friction components are bonded to the top piece or the bottom piece of the housing (material-fitting manner; glued; [0045]).
Re clm 2, Werner discloses a strut assembly comprising an inner member comprising a strut rod (inherent part of McPherson strut [0003]), and a strut bearing (Fig. 1) disposed around the strut rod, the strut bearing comprising: a housing comprising a top piece (12) and a bottom  (14) piece; and a plurality of low friction components (32; [0017]) each comprising a low friction layer comprising a low friction material ([0025}), wherein the plurality of low friction components are bonded to the top piece or the bottom piece of the housing (material-fitting manner; glued; [0045]).
Re clm 3, Werner discloses a method of forming a strut bearing (Fig. 1) comprising: forming a housing comprising a top piece (12) and a bottom piece (14); and bonding (material-fitting manner; glued; [0045]) at least one low friction component to at least one of the top piece or the bottom piece of the housing, the at least one low friction component comprising a low friction layer comprising a low friction material ([0025]).
Re clm 4, Werner further discloses the at least one low friction component is overmolded with the top piece or the bottom piece of the housing ([0045]).
Re clm 5, Werner further discloses at least one of the low friction component layers is exposed so that the low friction layer contacts an opposing surface of the other of the top piece or the bottom piece of the housing opposite to which the at least one low friction component is bonded ([0020]-[0021]).
Re clm 6, Werner further discloses a plurality of low friction component layers (one on each of the plurality of components) are exposed so that the plurality of low friction layers contact an opposing surface of the other of the top piece or the bottom piece of the housing opposite to which the at least one low friction component is bonded.
Re clm 7, Werner further discloses the top piece and the bottom piece of the housing are adapted to rotate relative to each other, wherein the rotation defines an annular track (where 38 contacts 44) along the opposing surface along which the low friction layer slides.
Re clm 9, Werner further discloses the at least one low friction component further comprises a substrate ([0016], [0021]) over which the low friction layer lies.
Re clm 10, Werner further discloses a plurality of substrate segments ([0017]) each supporting a corresponding low friction layer ([0016], [0021]).
Re clm 11, Werner further discloses the substrate comprises a polymer, metal or ceramic ([0016], [0021]).
Re clm 12, Werner further discloses the low friction material comprises a polymer comprising at least one of a polyketone, polyaramid, a thermoplastic polyimide, a polyetherimide, a polyphenylene sulfide, a polyethersulfone, a polysulfone, a polyphenylene sulfone, a polyamideimide, ultra-high molecular weight polyethylene, a thermoplastic fluoropolymer, a polyamide, a polybenzimidazole, or any combination thereof ([0025]).
Re clm 13, Werner further discloses the at least one low friction component further comprises an adhesive layer disposed between the substrate and the low friction layer ([0035]).
Re clm 14, Werner further discloses the strut bearing further comprises a lubricant comprising at least one of water, a grease, an oil, or a solid-based lubricant ([0019], [0043]).
Re clm 15, Werner further discloses the top piece and a bottom piece of the housing are adapted to couple together to create an internal void (distance between 12 and 14, Fig. 1).
Re clm 16, Werner further discloses he at least one low friction component is disposed within the internal void (38 and 44 are disposed between 12 and 14).
Re clm 17, Werner further discloses at least one of the top piece or the bottom piece comprises a plurality of grooves defining channels (undercuts, see Fig. below; [0017] each of the plurality would have their own undercuts, thus making a plurality).

    PNG
    media_image1.png
    446
    760
    media_image1.png
    Greyscale

Re clm 18, Werner discloses a plurality of low friction components are disposed within the plurality of channels of at least one of the top piece or the bottom piece (Fig. 1; [0017]).
Re clm 19, Werner further discloses the strut bearing has a torque value of greater than about 1 Nm and less than about 5 Nm (since Werner discloses all the structure, Werner must also inherently provide the claimed function).
Re clm 20, Werner further discloses the strut bearing has a min-max torque value of greater than about 1 Nm and less than about 2.5 Nm (since Werner discloses all the structure, Werner must also inherently provide the claimed function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Werner U.S. 2020/0025253 as applied to claim 7 above, and further in view of Watai U.S. 7,293,918.
Werner disclose all the claimed subject matter as described above.
Re clm 8, Werner does not disclose the low friction layer contacts less than 80 percent of the surface area of the annular track.
Watai teaches a slide bearing for a strut device comprising the low friction layer contacts less than 80 percent of the surface area of the annular track (Fig. 15) for the purpose of providing an extremely low coefficient of friction (col. 3: lines 13-19).
It would have been obvious to one of ordinary skill in the art to modify the surface shapes of the friction layer as taught by Watai and provide the low friction layer contacts less than 80 percent of the surface area of the annular track for the purpose of providing an extremely low coefficient of friction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALAN B WAITS/            Primary Examiner, Art Unit 3656